             Case 2:20-cv-00117-TOR                  ECF No. 6       filed 07/20/20        PageID.175 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington

          ALLSTATE INSURANCE COMPANY,
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:20-CV-0117-TOR
                                                                     )
                                                                     )
                  AARON G. BINNS , et al,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: All claims and causes of action in this matter are DISMISSED without prejudice and without costs.
’




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                       THOMAS O. RICE                                        on Plaintiff's Notice of Voluntary
     Dismissal (ECF No. 4).


Date: July 20, 2020                                                        CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Bridgette Fortenberry
                                                                                          (By) Deputy Clerk

                                                                            Bridgette Fortenberry
